 



EXHIBIT 10.18

FIRST AMENDMENT TO THE
CNA SUPPLEMENTAL EXECUTIVE SAVINGS
AND CAPITAL ACCUMULATION PLAN

               The CNA SUPPLEMENTAL EXECUTIVE SAVINGS AND CAPITAL ACCUMULATION
PLAN, as restated by CNA effective January 1, 2003, is hereby amended as
follows:



  1.   Section 1.5(i) is amended to read as follows:

                        “(i) “Deferral Agreement” means an agreement between an
Active Participant and his Employer specifying that a portion of his
Compensation shall be withheld and credited to his Account in the Plan pursuant
to Section 2.2, or providing that additional amounts will be credited to his
Account pursuant to Section 2.3, or both, and any amendment thereto. To the
extent determined by the Administrator, a Deferral Agreement may take the form
of an election made by the Participant either in writing or through electronic
communications, and a Participant’s election to participate in the S-CAP may be
treated as a Deferral Agreement under this Plan in the absence of a contrary
election. The term “Deferral Agreement” may also refer to any provision of an
employment, consulting, severance, or other agreement for the performance of
services that makes specific reference to this Plan and provides for deferred
compensation.”



  2.   Section 2.5 is amended to read as follows:

                        “2.5 Vesting. The balance in a Participant’s Deferral
Account shall be fully vested and nonforfeitable at all times. The balance in a
Participant’s Matching Account or Employer Account (or any subaccount thereof)
shall be vested at the same times and to the same extent as the Participant’s
analogous account in the S-CAP (except as otherwise provided in a Deferral
Agreement with respect to amounts credited pursuant to Section 2.3(b));
provided, however, that an event that results in the S-CAP accounts of a group
of Participants being vested without regard to their years of service, including
but not limited to the sale of a business unit or a determination that a partial
termination of the S-CAP has occurred, shall apply to this Plan if and only if
such event is listed in Appendix A to this Plan. To the extent a Participant’s
Account is not vested at the time of his termination of employment for any
reason, the non-vested portion shall be forfeited, and neither the Company nor
any Employer shall have any further obligation to him whatsoever with respect to
the forfeited portion.”



  3.   Section 2.6 is amended to read as follows:

                        “2.6 Time and Form of Payment. The vested balance in a
Participant’s Account shall be paid to the Participant at the time and in the
method elected by the Participant at the time of his initial Deferral Agreement
in accordance with the procedures established by the Administrator. If the
Participant does not specify a time and method of payment, the vested balance in
his Account shall be distributed in a single lump sum as soon as
administratively feasible following his termination of employment. The initial
election or deemed election as to the time and form of distribution cannot be
changed.”

 



--------------------------------------------------------------------------------



 



  4.   A new Appendix A is added to the Plan in the form appended to this
Amendment.

          5.     This amendment is intended to clarify the meaning of the Plan
as restated, and shall be effective as of the effective date of the restatement.
Except as otherwise provided herein, the Plan shall remain in full force and
effect.

     IN WITNESS WHEREOF, this Amendment has been executed on behalf of CNA
Financial Corporation pursuant to the authority reserved under Section 5.1 of
the Plan, this 27 day of February, 2004.

CNA FINANCIAL CORPORATION





     
By:
  /s/ Thomas Pontarelli



  Thomas Pontarelli,
Senior Vice President-Human Resources

  of Continental Casualty Company,

  pursuant to authority delegated by the

  Board of Directors of CNA Financial Corporation

-2-



--------------------------------------------------------------------------------



 





APPENDIX A
FULL VESTING OF PARTICIPANTS AFFECTED BY CERTAIN EVENTS

               A.1      Sales of Business Units

               In accordance with Section 2.5, Participants whose employment is
terminated in connection with the following sales or other dispositions of
business units shall be fully vested in their Account balance regardless of
their years of service. Except as otherwise provided below, the Participants who
qualify for full vesting with respect to any transaction shall be those, and
only those, who qualify as an “Affected Member” with respect to such transaction
in accordance with Appendix F of the S-CAP.

          Transaction

--------------------------------------------------------------------------------

  Closing Date

--------------------------------------------------------------------------------

  Exceptions/Special Rules

--------------------------------------------------------------------------------

Sale of Life Reinsurance
       
Business Unit to MARC
  12/31/00   None
 
       
Sale of CNA Credit Collection
       
Agency, Inc., to Coface
  12/31/02   None
 
       
Sale of the unbundled risk
       
management business of RSKCo
       
Services, Inc to Cunningham
       
Lindsey US
  6/2/03   None
 
       
Sale of Smith System to
       
McFadden Brothers
  4/29/03   None
 
       
Sale of CNA Group Operations to
       
Hartford Financial Services
       
Group
  12/31/03   None
 
       
Sale of individual life
       
insurance business to Swiss Re
       
Life & Health America
  App. 3/31/04   None